DETAILED ACTION

Status of the Application
	Claims 1-19 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority

	The instant application has a filing date of February 21, 2022, and claims priority as a continuation (CON) of application # 16/212,050 (filed on December 6, 2018, now abandoned). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on February 21, 2022 has been considered by the examiner.

Claim Objections
	Claim 3 is objected to because of the following informalities: --safety-- should be inserted preceding “features cluster” to align with the language of claim 11 and to provide antecedent basis for terminology in claim 4. Appropriate correction is required. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 8-13 is/are drawn to methods (i.e., a process), while claim(s) 1-7 and 14-19 are drawn to servers (i.e., a machine/manufacture). As such, claims 1-19 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 14) recites/describes the following steps; 
receive a plurality of trigger events of a first cluster 
 receive a first request from the first entity to access the plurality of trigger events of the first cluster, 
send a first key to the first entity to allow access to the plurality of trigger events of the first cluster, 
receive a plurality of trigger events of a second cluster 
receive a second request from the first entity to access the plurality of trigger events of the second cluster, 
decline the second request, 
receive a third request from the second entity to access the plurality of trigger events of the second cluster, 
and send a second key to the second entity to allow access to the plurality of trigger events of the second cluster

These steps, under its broadest reasonable interpretation, describe or set-forth receiving data (trigger event data), receiving requests to access certain portions of data from entities, either granting or declining the access requests, and providing a key (e.g., authorization code) to the entities when access is granted  (i.e., one or more concepts performed in the human mind, which amounts to a commercial or legal interaction such as managing business relations and/or managing personal behavior or relationships or interactions between people (similar to the filtering of content in BASCOM). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) receiving data (trigger event data), receiving requests to access certain portions of data from entities, either granting or declining the access requests, and providing a key (e.g., authorization code) to the entities when access is granted  (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas. Examiner notes that the claims are recited at such a high level of generality that a broadest reasonable interpretation comprises wherein the data associated with these steps is not stored/encrypted on a blockchain and wherein the “key” may be any code used to authorize access to data. As such, these steps may be performed mentally and/or with pen and paper. 


As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 and 14 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a vehicle manager server, comprising: an interface configured to connect to a blockchain network having a plurality of nodes including a vehicle, a first entity, and a second entity; and a processor, programmed to” (claim 1)
“method for a server in communication with a blockchain network having a plurality of nodes including a vehicle, a first entity” (claim 8)
“a server, comprising: an interface configured to communicate with a blockchain network having a plurality of nodes including a vehicle, and a first entity; and a processor, programmed to” (claim 14)
“broadcasted by the vehicle to the blockchain network” (claims 1, 8, and 14)


The requirement to execute the claimed steps/functions using “a vehicle manager server, comprising: an interface configured to connect to a blockchain network having a plurality of nodes including a vehicle, a first entity, and a second entity; and a processor, programmed to” (claim 1) and/or “a server in communication with a blockchain network having a plurality of nodes including a vehicle, a first entity” (claim 8) and/or “a server, comprising: an interface configured to communicate with a blockchain network having a plurality of nodes including a vehicle, and a first entity; and a processor, programmed to” (claim 14) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Applicant’s own disclose confirms the server may be a general purpose computer ([0022] and [0016] of the published application). Examiner notes that the recitations suggesting the interfaces are “configured to connect to a blockchain network having a plurality of nodes including a vehicle, a first entity, and a second entity” does not mean that the server is actually connected to the network, or that any of the steps/function involve use of a blockchain ledger. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “broadcasted by the vehicle to the blockchain network” (claims 1, 8, and 14), if anything, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments (e.g., wherein the data was, at some point broadcasted to a the blockchain network). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited element(s) of “receive a plurality of trigger events of a first cluster broadcasted by the vehicle to the blockchain network” (claims 1, 8, and 14) and  “receive a plurality of trigger events of a second cluster broadcasted by the vehicle to the blockchain network” (claims 1, 8, and 14),even if they were considered to be “additional” elements (which the Examiner contends they are not), would simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) would be deemed “extra-solution” because receiving data over a network has long been held to be insignificant pre-solution activity (e.g., analogous to the power grid data in Electric Power Group). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-7, 9-13, and 15-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-13, and 15-19  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a vehicle manager server, comprising: an interface configured to connect to a blockchain network having a plurality of nodes including a vehicle, a first entity, and a second entity; and a processor, programmed to” (claim 1) and/or “a server in communication with a blockchain network having a plurality of nodes including a vehicle, a first entity” (claim 8) and/or “a server, comprising: an interface configured to communicate with a blockchain network having a plurality of nodes including a vehicle, and a first entity; and a processor, programmed to” (claim 14) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “broadcasted by the vehicle to the blockchain network” (claims 1, 8, and 14) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited element(s) of “receive a plurality of trigger events of a first cluster broadcasted by the vehicle to the blockchain network” (claims 1, 8, and 14) and  “receive a plurality of trigger events of a second cluster broadcasted by the vehicle to the blockchain network” (claims 1, 8, and 14),even if they were considered to be “additional” elements (which the Examiner contends they are not), would simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of vehicle telematics tracking. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Official Notice that these steps were well-understood, routine, and conventional at the effective filing date of the claimed invention. Furthermore, the lack of technical detail/description in Applicant’s own specification provides implicit evidence that these steps were well-understood, routine, and conventional.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2-7, 9-13, and 15-19  fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-13, and 15-19  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	
Examiner recommends amending the claims to indicate that each of the nodes maintain a copy of a distributed ledger, and to positively recite steps of encrypting the received event data using a key, generating/adding new blocks comprising the encrypted data to the distributed ledger, indicate that the request to access the events is a request to access the event data from the distributed ledger, and that the key is a decryption key configured to decrypt the blocks on the distributed ledger corresponding to the requested trigger event data. The claims are currently drafted such that the data need not be stored on a blockchain (or distributed ledger) or that the “key” be a decryption key configured to decrypt blocks of data from a blockchain. Even if they did require this, the positively recited steps merely involve receiving requests and either declining them or sending keys, which amount to an abstract idea. Additional non-abstract steps (i.e., “additional” elements) such as encrypting the data, writing it to the ledger, etc., are required to integrate the idea into a practical application. 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-4, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (U.S. PG Pub No. 2020/0073864 March 5, 2020 - hereinafter "Jo”)  in view of Vijayvergia et al. (U.S. Patent No. 10,833,843, November 10, 2020 - hereinafter "Vijayvergia”)

With respect to claim 1, Jo teaches a vehicle manager server, comprising;
an interface configured to connect to a blockchain network having a plurality of nodes including a vehicle, a first entity, and a second entity; (Fig 6 a blockchain network having a plurality of nodes including a vehicle, a first entity, and a second entity, [0159] “each node may include a server, interface…”, [0148] “sub-users 70 may include…emergency rescue…insurance company”)
 and a processor, programmed to receive a plurality of trigger events of a first cluster broadcasted by the vehicle to the blockchain network, ([0159] “server…computing device…processor”, [0018]-[0022] & [0025]-[0030] & [0054] & [0136]-[0151] & [0198] telematics data corresponding to various trigger events of various “clusters” is received after it is broadcasted by the vehicle to the blockchain network (e.g., because each node comprises a copy of the blockchain) – “trigger events of a first cluster” may include “vehicle status information” or “driving control information” or “vehicle surrounding information” which are “safety features clusters” such as blind spot monitor triggers and/or lane keep assist and/or cruise control usage and/or turn signal usage, safe distance, etc. (per [0052] & [0071]-[0072] & [0080]-[0082]))
receive a first request from the first entity to access the plurality of trigger events of the first cluster, ([0164] “insurance company, attempts to read driving record…interface function…may search for the driving record information…under approval” – receiving search query is equivalent to receiving a first request from first entity (insurance company) to access the plurality of events of the first cluster, [0265] “insurance company attempts to read…”, [0157]-[0158])
send a first key to the first entity to allow access to the plurality of trigger events of the first cluster, ([0148]-[0149] “sub-users may include…insurance company…may be authorized to view the driving record information…sub-user may be authorized to download a specific blockchain…may receive the digital signature of the main user and browse transaction data, if needed…” – therefore the system may send a first key at some point to the first entity (insurance company) to allow access to the plurality of trigger events of the first cluster, [0156]-[0158] “nodes…keeps a digital key, by which a user may…browse transaction data…the user who…keeps a digital key for the corresponding driver record information may look up the address of the driving record information, transaction data, or blocks through the blockchain explorer”, [0165] “at least part of the driving record information obtained by digitally signing”, [0231])
receive a plurality of trigger events of a second cluster broadcasted by the vehicle to the blockchain network, ([0018]-[0022] & [0025]-[0030] & [0054] & [0136]-[0151] telematics data corresponding to various trigger events of various “clusters” (e.g., a “second cluster”) is received after it is broadcasted by the vehicle to the blockchain network (e.g., because each node comprises a copy of the blockchain) – “trigger events of a second cluster” may include “vehicle status information” or “vehicle condition” or the location/speed or tire sensor information or “brake pedal position” or “tire status” (per [0054] & [0069]-[0072] & [0080]-[0082] & [0200]-[0201]))
receive a second request from the first entity to access the plurality of trigger events of the second cluster, ([0164] “insurance company, attempts to read driving record…interface function…may search for the driving record information…under approval” – receiving search query is equivalent to receiving a first request from first entity (insurance company) to access the plurality of events of the second cluster (e.g., because the requested may include trigger events from the first and second cluster), [0265] “insurance company attempts to read…”, [0157]-[0158])
decline a request ([0182] “check…who is authorized to view encrypted…transaction data…may be checked who own a digital key for converting the hashed transaction data to the driving record information” – therefore search requests would be declined when the searching/requesting party is not authorized to view the data and/or doesn’t have a key, [0258] “at least part…may be encrypted and therefore, may prevent unauthorized access and may not be checked”, [0149] “sub-user may be authorized…depending on situations”)
 receive a third request from the second entity to access the plurality of trigger events of the second cluster, ([0148] there may be various sub-users (e.g., second entity) who per [0157] & [0254] & [0260]-[0266] may search for the driving record (which includes all trigger events including trigger events of the first/second/etc., cluster) and/or for “specific” data according to index structure (per [0175]& [0253]-[0254] & [0260]) – therefore the system of Jo may receive a third request from the second entity to access the plurality of trigger events of the second cluster)
and send a second key to the second entity to allow access to the plurality of trigger events of the second cluster.  ([0148]-[0149] “sub-users may include…insurance company…may be authorized to view the driving record information…sub-user may be authorized to download a specific blockchain…may receive the digital signature of the main user and browse transaction data, if needed…” – therefore the system may send a second key at some point to the second entity (some other sub-user) to allow access to the plurality of trigger events of the first/second cluster, [0156]-[0158] “nodes…keeps a digital key, by which a user may…browse transaction data…the user who…keeps a digital key for the corresponding driver record information may look up the address of the driving record information, transaction data, or blocks through the blockchain explorer”, [0165] “at least part of the driving record information obtained by digitally signing”, [0231])
Although Jo discusses use of keys to control access to data and to enable decryption of certain data, suggests entities may search for the data in general or certain portions of the data, that approval is required to access the data, and that certain parties may be authorized to view encrypted data which others may not, Jo does not appear to explicitly disclose an embodiment where the same entity is granted permission to access some data at one request and denied at another. Jo does not appear to disclose,
decline the second request
However, Vijayvergia discloses a system where vehicle data is stored on a blockchain (7:65-67 & 8:1-5) and wherein the data may be encrypted so that a user has control over which parties see which data (2:45-60]) and wherein keys are sent to various entities to allow them to access certain portions of data from the blockchain (4:9-15 “tokens, such as keys, may be distributed to those needing access to…blockchain…provide restricted access to only the data…that the requesting entity needs”, 5:15-30 “key…target blockchain area ID(s) that identify one or more portion(s) of the blockchain to be accessible using the key…particular portion(s) of data on the blockchain but not to access other portions”, 8:1-30, 11:60-65 “key…communicated…to the…party seeking access”) and wherein parties may request to access certain data from the blockchain (8:1-30, 4:65-67, 8:1-65)
decline the second request (5:4-35 “access the metadata and apply the various constraints therein to determine whether access is to be granted to a requestor…. target blockchain area ID(s) that identify one or more portion(s) of the blockchain to be accessible using the key…particular portion(s) of data on the blockchain but not to access other portions” – therefore the system would decline a second request for the same entity when the request is for data they are not authorized to view, 6:44-46 “communicate an access response…indicating whether the access request is approved or denied”, 9:20-35 “allow or block”)
Vijayvergia suggests it is advantageous to include decline the second request, because doing so can provide control over which entities can read which specific pieces data from the blockchain, which can ensure various parties can only see information they need to see or are entitled to see (1:25-35 & 2:45-60 & 4:10-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Jo to include decline the second request, as taught by Jo, because doing so can provide control over which entities can read which specific pieces data from the blockchain, which can ensure various parties can only see information they need to see or are entitled to see2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the encryption/key access control (which includes allowing and denying access requests for the same entity based on the type of data they are authorized to view) of Vijayvergia for that of Jo. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claims 8 and 14, Jo teaches a method for a server in communication with a blockchain network having a plurality of nodes including a vehicle, a first entity, and a server comprising;
an interface configured to connect to a blockchain network having a plurality of nodes including a vehicle, a first entity, and a second entity; (Fig 6 a blockchain network having a plurality of nodes including a vehicle, a first entity, and a second entity, [0159] “each node may include a server, interface…”, [0148] “sub-users 70 may include…emergency rescue…insurance company”)
 and a processor, programmed to receive a plurality of trigger events of a first cluster broadcasted by the vehicle to the blockchain network, ([0159] “server…computing device…processor”, [0018]-[0022] & [0025]-[0030] & [0054] & [0136]-[0151] & [0198] telematics data corresponding to various trigger events of various “clusters” is received after it is broadcasted by the vehicle to the blockchain network (e.g., because each node comprises a copy of the blockchain) – “trigger events of a first cluster” may include “vehicle status information” or “driving control information” or “vehicle surrounding information” which are “safety features clusters” such as blind spot monitor triggers and/or lane keep assist and/or cruise control usage and/or turn signal usage, safe distance, etc. (per [0052] & [0071]-[0072] & [0080]-[0082]))
receive a first request from the first entity to access the plurality of trigger events of the first cluster, ([0164] “insurance company, attempts to read driving record…interface function…may search for the driving record information…under approval” – receiving search query is equivalent to receiving a first request from first entity (insurance company) to access the plurality of events of the first cluster, [0265] “insurance company attempts to read…”, [0157]-[0158])
send a first key to the first entity to allow access to the plurality of trigger events of the first cluster, ([0148]-[0149] “sub-users may include…insurance company…may be authorized to view the driving record information…sub-user may be authorized to download a specific blockchain…may receive the digital signature of the main user and browse transaction data, if needed…” – therefore the system may send a first key at some point to the first entity (insurance company) to allow access to the plurality of trigger events of the first cluster, [0156]-[0158] “nodes…keeps a digital key, by which a user may…browse transaction data…the user who…keeps a digital key for the corresponding driver record information may look up the address of the driving record information, transaction data, or blocks through the blockchain explorer”, [0165] “at least part of the driving record information obtained by digitally signing”, [0231])
receive a plurality of trigger events of a second cluster broadcasted by the vehicle to the blockchain network, ([0018]-[0022] & [0025]-[0030] & [0054] & [0136]-[0151] telematics data corresponding to various trigger events of various “clusters” (e.g., a “second cluster”) is received after it is broadcasted by the vehicle to the blockchain network (e.g., because each node comprises a copy of the blockchain) – “trigger events of a second cluster” may include “vehicle status information” or “vehicle condition” or the location/speed or tire sensor information or “brake pedal position” or “tire status” (per [0054] & [0069]-[0072] & [0080]-[0082] & [0200]-[0201]))
receive a second request from the first entity to access the plurality of trigger events of the second cluster, ([0164] “insurance company, attempts to read driving record…interface function…may search for the driving record information…under approval” – receiving search query is equivalent to receiving a first request from first entity (insurance company) to access the plurality of events of the second cluster (e.g., because the requested may include trigger events from the first and second cluster), [0265] “insurance company attempts to read…”, [0157]-[0158])
decline a request ([0182] “check…who is authorized to view encrypted…transaction data…may be checked who own a digital key for converting the hashed transaction data to the driving record information” – therefore search requests would be declined when the searching/requesting party is not authorized to view the data and/or doesn’t have a key, [0258] “at least part…may be encrypted and therefore, may prevent unauthorized access and may not be checked”, [0149] “sub-user may be authorized…depending on situations”)
Although Jo discusses use of keys to control access to data and to enable decryption of certain data, suggests entities may search for the data in general or certain portions of the data, that approval is required to access the data, and that certain parties may be authorized to view encrypted data which others may not, Jo does not appear to explicitly disclose an embodiment where the same entity is granted permission to access some data at one request and denied at another. Jo does not appear to disclose,
decline the second request
However, Vijayvergia discloses a system where vehicle data is stored on a blockchain (7:65-67 & 8:1-5) and wherein the data may be encrypted so that a user has control over which parties see which data (2:45-60]) and wherein keys are sent to various entities to allow them to access certain portions of data from the blockchain (4:9-15 “tokens, such as keys, may be distributed to those needing access to…blockchain…provide restricted access to only the data…that the requesting entity needs”, 5:15-30 “key…target blockchain area ID(s) that identify one or more portion(s) of the blockchain to be accessible using the key…particular portion(s) of data on the blockchain but not to access other portions”, 8:1-30, 11:60-65 “key…communicated…to the…party seeking access”) and wherein parties may request to access certain data from the blockchain (8:1-30, 4:65-67, 8:1-65)
decline the second request (5:4-35 “access the metadata and apply the various constraints therein to determine whether access is to be granted to a requestor…. target blockchain area ID(s) that identify one or more portion(s) of the blockchain to be accessible using the key…particular portion(s) of data on the blockchain but not to access other portions” – therefore the system would decline a second request for the same entity when the request is for data they are not authorized to view, 6:44-46 “communicate an access response…indicating whether the access request is approved or denied”, 9:20-35 “allow or block”)
Vijayvergia suggests it is advantageous to include decline the second request, because doing so can provide control over which entities can read which specific pieces data from the blockchain, which can ensure various parties can only see information they need to see or are entitled to see (1:25-35 & 2:45-60 & 4:10-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and server of Jo to include decline the second request, as taught by Jo, because doing so can provide control over which entities can read which specific pieces data from the blockchain, which can ensure various parties can only see information they need to see or are entitled to see2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the encryption/key access control (which includes allowing and denying access requests for the same entity based on the type of data they are authorized to view) of Vijayvergia for that of Jo. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claims 9 and 15, Jo teaches the the method of claim 8, and the server of claim 14;
further comprising receive a third request from the second entity to access the plurality of trigger events of the second cluster, ([0148] there may be various sub-users (e.g., second entity) who per [0157] & [0254] & [0260]-[0266] may search for the driving record (which includes all trigger events including trigger events of the first/second/etc., cluster) and/or for “specific” data according to index structure (per [0175]& [0253]-[0254] & [0260]) – therefore the system of Jo may receive a third request from the second entity to access the plurality of trigger events of the second cluster)
and send a second key to the second entity to allow access to the plurality of trigger events of the second cluster.  ([0148]-[0149] “sub-users may include…insurance company…may be authorized to view the driving record information…sub-user may be authorized to download a specific blockchain…may receive the digital signature of the main user and browse transaction data, if needed…” – therefore the system may send a second key at some point to the second entity (some other sub-user) to allow access to the plurality of trigger events of the first/second cluster, [0156]-[0158] “nodes…keeps a digital key, by which a user may…browse transaction data…the user who…keeps a digital key for the corresponding driver record information may look up the address of the driving record information, transaction data, or blocks through the blockchain explorer”, [0165] “at least part of the driving record information obtained by digitally signing”, [0231])


With respect to claims 2, 10, and 16, Jo teaches the server of claim 1, the method of claim 9, and the server of claim 14;
wherein the first entity is an insurance entity providing a coverage to the vehicle ([0164] “insurance company, attempts to read driving record…interface function…may search for the driving record information…under approval”, [0265] “insurance company attempts to read…”, [0148)

With respect to claims 3, 11, and 17, Jo teaches the server of claim 2, the method of claim 10, and the server of claim 15;
wherein the first cluster is a vehicle safety features cluster including a plurality of trigger events correspond to: a seatbelt usage pattern trigger, a lane changing turn signals usage trigger, a trigger for keeping safety distance from other vehicles, and a moderate volume level trigger classified (“trigger events of a first cluster” may include “vehicle status information” or “driving control information” or “vehicle surrounding information” which are “safety features clusters” such as blind spot monitor triggers and/or lane keep assist and/or cruise control usage and/or turn signal usage, safe distance, etc. (per [0052] & [0071]-[0072] & [0080]-[0082]))

With respect to claim 4, Jo teaches the server of claim 3;
wherein, wherein vehicle safety features cluster further includes a plurality of trigger events corresponding to: a blind spot monitor usage trigger, a cruise control usage trigger, a trigger for lance keep assist sensitivity maintaining and lane warning, a cruise control usage trigger, a hands-off333-wheel alert maintaining trigger, and a hands-free phone call mode usage trigger (“trigger events of a first cluster” may include trigger events such as blind spot monitor triggers and/or lane keep assist and/or cruise control usage and/or turn signal usage, safe distance, etc. (per [0052] & [0071]-[0072] & [0080]-[0082]))


	Claims 5-7, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Vijayvergia, as applied to claims 1, 9, and 15 above, and further in view of Alvarez et al. (U.S. PG Pub No. 2018/0091596 March 29, 2018- hereinafter "Alvarez”)

With respect to claims 5, 12, and 18, Jo and Vijayvergia teach the server of claim 1, the method of claim 9, and the server of claim 15. Jo does not appear to disclose,
wherein the second entity is a law enforcement entity
However, Alvarez discloses
wherein the second entity is a law enforcement entity ([0014] “government entity”, [0016]-[0018] “government agency, desires to retrieve some information about specific data values…submits the request…such as the Department of Transportation”, see also [0039])
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include wherein the second entity is a law enforcement entity, as taught by Alvarez, in the server, method, and server of Jo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that law enforcement entities may desire to query the vehicle/telematic data on the blockchain.

	For the sake of expediting prosecution, Examiner notes that prior art reference Swaringen (cited at the end of this action and not relied upon) also discloses wherein law enforcement entities (trucking safety regulators) may be interested in such data, and wherein trucking data such as ELD data and vehicle weight data and hours of operation data are stored on a blockchain)

With respect to claim 6 , Jo, Vijayvergia, and Alvarez teach the server of claim 5. Jo does not appear to disclose,
wherein the second cluster is a compliance cluster including a plurality of trigger events corresponding to: to an electronic logging devices trigger, a vehicle weight trigger, and an hours of operation trigger.  
However, Alvarez discloses
wherein the second cluster is a compliance cluster including a plurality of trigger events corresponding to: to an electronic logging devices trigger, a vehicle weight trigger, and an hours of operation trigger ([0034] “vehicle operation time”, [0018] “measured road use…total number of miles driven” )
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include wherein the second cluster is a compliance cluster including a plurality of trigger events corresponding to: to an electronic logging devices trigger, a vehicle weight trigger, and an hours of operation trigger, as taught by Alvarez, in the server of Jo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that this data may be recorded and desired by various entities.

For the sake of expediting prosecution, Examiner notes that prior art reference Swaringen (cited at the end of this action and not relied upon) also discloses wherein law enforcement entities (trucking safety regulators) may be interested in such data, and wherein trucking data such as ELD data and vehicle weight data and hours of operation data are stored on a blockchain)

With respect to claim 7, Joe teaches the server of claim 6;
wherein the compliance cluster further includes a plurality of trigger events corresponding to: a tire pressure trigger, a brake depth trigger, and a seatbelt status trigger  (tire sensor information or “brake pedal position” or “tire status” (per [0054] & [0069]-[0072] & [0080]-[0082] & [0200]-[0201]))
For the sake of expediting prosecution, Examiner notes that prior art reference Rani (cited at the end of this action and not relied upon) also discloses trigger events corresponding to seatbelt status  and hard breaking triggers and storing this info on a blockchain.

With respect to claims 13, and 19, Jo and Vijayvergia teach the method of claim 10, and the server of claim 15. Jo does not appear to disclose,
wherein the second cluster is a compliance cluster including a plurality of trigger events corresponding to: to an electronic logging devices trigger, a vehicle weight trigger, and an hours of operation trigger.  
However, Alvarez discloses
wherein the second cluster is a compliance cluster including a plurality of trigger events corresponding to: to an electronic logging devices trigger, a vehicle weight trigger, and an hours of operation trigger  ([0034] “vehicle operation time”, [0018] “measured road use…total number of miles driven” )
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include wherein the second cluster is a compliance cluster including a plurality of trigger events corresponding to: to an electronic logging devices trigger, a vehicle weight trigger, and an hours of operation trigger , as taught by Alvarez, in the method and server of Jo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that that this data may be recorded and desired by various entities.

For the sake of expediting prosecution, Examiner notes that prior art reference Swaringen (cited at the end of this action and not relied upon) also discloses wherein law enforcement entities (trucking safety regulators) may be interested in such data, and wherein trucking data such as ELD data and vehicle weight data and hours of operation data are stored on a blockchain)



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Swearingen (U.S. PG Pub No. 2020/0126321, April 23, 2020) wherein law enforcement entities (trucking safety regulators) may be interested in such data, and wherein trucking data such as ELD data and vehicle weight data and hours of operation data are stored on a blockchain)

Rani et al. (U.S. PG Pub No. 2017/0323244, November 9, 2017) discloses trigger events corresponding to seatbelt status  and hard breaking triggers and storing this info on a blockchain.

Zappier et al. (U.S. PG Pub No. 2018/0204213, July 19, 2018) teaches storing information on a blockchain and receiving requests for certain data on the blockchain (e.g., from regulators) and determining whether they have access to the requested data and providing them with a decryption key which provides access only to the requested data if authorized

“Blockchain could revolutionize how we share data, buy and sell cars” (Huetter, John; published March 19, 2018 at https://www.repairerdrivennews.com/2018/03/19/blockchain-could-revolutionize-how-we-share-data-buy-and-sell-cars/) discloses storing telematics data on blockchain and granting access to authorized parties .


	Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681